DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Printer Rush filed on 7/20/2022 in response to adding claims 16-35.  Subsequently, Examiner issued this Corrected Notice of Allowance.

Allowable Subject Matter

Claims 1-7, 9-12, 14-35 are allowed.

Priority
Acknowledgement is made of applicant’s claims for the provisional application, US Provisional Patent Application No. 62/016,599, filed on 24 June 2014.  Thus, the effective filing date of the claims will be considered to be 24 June 2014.


Examiner’s Statement for Reasons for Corrected Notice of Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Examiner conducted a cursory review of newly added claims 16-35 as described in Applicant Remark dated 7/19/2022 and confirmed that those are two sets of dependent claims corresponding to currently allowable claims 2-12.  Therefore, the newly added dependent claims 16-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176